Citation Nr: 9926929	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-18 540 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to radiation 
exposure. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from September 1952 to 
July 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a decision dated on March 25, 1998, the Board denied the 
appellant's claim in finding that, inter alia, the 
preponderance of the evidence of record did not show that the 
veteran met the criteria of "radiation-exposed veteran."  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  

In February 1999, counsel for the appellant and the Secretary 
submitted a "Joint Motion For Remand And To Stay Further 
Proceedings" pending a ruling on the motion by the Court.  
The joint motion for remand required the Board to vacate its 
decision and perform additional development to ascertain 
whether the veteran was a participant of Operation UPSHOT-
KNOTHOLE.  

An Order of the Court dated in February 1999 granted the 
joint motion for remand and vacated the Board's decision.  
This case was remanded to the Board for readjudication, and 
disposition in accordance with the Court's order.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The February 1999 joint motion for remand stipulates that a 
remand for additional development to ascertain whether the 
veteran was a participant in Operation Upshot-Knothole is 
required.  In this regard, the Board finds that a 
supplemental request to the Department of Defense is 
warranted to determine whether the veteran participated in a 
radiation-risk activity.  See 38 C.F.R. §§ 3.309(d)(3), 
3.311(a)(2)(i) (1998).  

By way of background, as shown in the veteran's file from the 
U.S. Office of Personnel Management, the veteran indicated in 
his July 1954 application for federal employment that he had 
been stationed for the past seven months at the 1st Guided 
Missile Group where he controlled and maintained radar 
systems used to control targets for Nike missiles.  He 
reported that prior to working in the missile group, he 
receive 10 months of training in electronics, radar, and 
computer at the Army Radar and Missile School at Fort Bliss, 
Texas.  

In a March 1968 statement, the veteran reported that his 
diagnosis of cancer was due to his work during military 
service, which involved radar work and participation in 
various highly classified tests.  He also reported that he 
was sent to various locations on short notice to participate 
in testing at Cape Desert Rock, the Nevada Test Site, Oscuro 
Peak, White Sands Proving Ground, and Dugway Proving Ground.  
The veteran noted that he was issued and expected to wear a 
radiation badge at all times of duty.  




The March 1997 letter from the Defense Special Weapons Agency 
(DSWA) shows that DSWA could not confirm the veteran's 
presence at or support of U.S. atmospheric nuclear testing, 
specifically Operation UPSHOT-KNOTHOLE.  The letter shows 
that it relied upon morning reports of several units at Fort 
Bliss.  DSWA confirmed the veteran's assignment to the 
Enlisted Student Detachment, 4054th Army Service Unit at Fort 
Bliss from February 1 to December 11, 1953.  On December 11, 
1953, the veteran reported to Technical Battery, 1st Guided 
Missile Group, 1st Guided Missile Brigade, at Fort Bliss.  

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that the veteran 
successfully completed training at "AA & GM Br TAS" from 
February 1953 to December 1953.  The major course listed is 
"Arty FCS Maint M-33."  Further, the DD Form 214 shows that 
the veteran's most significant duty assignment was 
Headquarters Battery, 1st Guided Missile Group.  

The joint motion for remand points to Table 6-2a, which lists 
the Antiaircraft and Guided Missile Branch, The Artillery 
School, Fort Bliss, TX, as a participant in Operation UPSHOT-
KNOTHOLE.  See Operation UPSHOT-KNOTHOLE 1953, Department of 
Defense, Report No. DNA 6014F (1982).  The joint motion for 
remand also points to Table 6-2 which shows that 19 
individuals from the 1st Guided Missile Group, (provisional) 
participated in Operation UPSHOT-KNOTHOLE.  Id.

In light of the foregoing, a supplemental request to DSWA is 
required to determine whether the veteran participated in 
radiation-risk activity as an assigned member of the 
Antiaircraft and Guided Missile Branch, The Artillery School, 
at Fort Bliss, and/or as one of the 19 known "provisional" 
members of the Guided Missile Group.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 U.S.C. § 5107(a) (West 1991), 
the veteran's claim is remanded to the RO for the following 
development:



1.  As provided in the February 1999 
joint motion for remand, the RO should 
request the appellant to provide any 
additional information regarding the 
veteran's exposure to ionizing radiation 
and participation in atmospheric nuclear 
testing.  Quarles v. Derwinski, 3 Vet. 
App. 129, 136 (1992).

2.  The RO should prepare a supplemental 
request to the Defense Special Weapons 
Agency (DSWA) to ascertain whether the 
veteran participated in radiation-risk 
activity.  It is requested that DSWA 
address the following questions:

? In light of the fact that the 
veteran's DD Form 214 shows that he 
successfully completed training at "AA 
& GM Br TAS" from February 1953 to 
December 1953 and Table 6-2a, lists 
the Antiaircraft and Guided Missile 
Branch, The Artillery School, Fort 
Bliss, TX, as a participant in 
Operation UPSHOT-KNOTHOLE - do these 
facts establish that the veteran 
participated in radiation-risk 
activity during Operation UPSHOT-
KNOTHOLE?  
See Operation UPSHOT-KNOTHOLE 1953, 
Department of Defense, Report No. DNA 
6014F (1982).

? Is the veteran one of the 19 
individuals from the 1st Guided 
Missile Group, (provisional) that 
participated in Operation UPSHOT-
KNOTHOLE as shown in Table 6-2 of 
Report No. DNA 6014F?




A complete rationale should be provided 
as to whether the veteran participated in 
radiation-risk activity. 

3.  If the veteran's name is not listed 
in the rosters referred to in Tables 6-2 
& 6-2a, the RO should take any 
appropriate action regarding the request 
contained in the third full paragraph on 
page 5 of the February 1999 joint motion 
for remand.  In this regard, the 
appellant desires to send letters to the 
persons contained in these rosters.  See 
38 C.F.R. § 1.518(c).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested development with 
respect to the DSWA's reply to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, as secondary to 
radiation exposure.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


